HAWKINS, Presiding Judge.
Conviction is for assault to murder without malice aforethought and punishment assessed at one year in the penitentiary.
This is the second appeal. The opinion on the first appeal will be found reported in (137 Texas Crim. Rep., 412) 129 S. W. (2d) 661.
The only questions presented are the contention that the evidence does not support the verdict and claimed errors in the trial court’s instructions to the jury.
The purported statement of facts on file here is endorsed as the original statement of facts. It is certified by the Court Reporter, but it is signed only by counsel for appellant and is not approved by the trial judge. Without his approval the statement of facts may not be considered. See authorities cited in Note 24 under Art. 760, Vernon’s Ann. Tex. C. C. P.; Branch’s Ann. Tex. P. C., Sec. 596; 4 Tex. Jur. p. 419, Sec. 287.
It is apparent that without a statement of facts this court can neither review the sufficiency of the evidence, nor appraise the criticism of the trial court’s instructions to the jury.
The judgment is affirmed.